DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  On line 2 of the claim, “the” should be inserted before “one of the tools”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 3 of the claim, “the” should be inserted before “one of the tool exchange coordinates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (U.S. Patent No. 4,752,885 A).
Claim 1:  Figure 1 of Kawakami shows a plan view of a machine tool (1) having a spindle (25), a tool exchanger (15) that attaches or detaches one of tools to or from the spindle (25), and a spindle mover (7) that moves the spindle (25) to one of tool exchange coordinates when the one of the tools is to be attached or detached by the tool exchanger (15).  As can be seen in Figure 3 of Kawakami, the machine tool (1) further has a tool exchange controller (32).  

Noting this, the tool exchange controller (32) controls, when the one of the tools is to be attached or detached by the tool exchanger (15), the spindle mover (7) to move the spindle (25) to one of the tool exchanges coordinates, which include first and second tool exchange coordinates.  
While the first tool exchange coordinate is the coordinate associated with an attaching-target tool to be attached to the spindle (25), the second tool exchange coordinate is the coordinate associated with a detaching-target tool to be detached from the spindle (25).  Figure 1 shows therein the tool change arm (19) holding the attaching-target tool, as well as the spindle (25) holding the detaching-target tool.  
Noting the above, when executing the tool exchange program that is stored thereon, the tool exchange controller (32) compares the length of the attaching-target tool with the length of the detaching-target tool.  The tool exchange controller (32) then calculates a position at which the end of the longer tool will not interfere with other members of the machine tool (1), including a workpiece (28), a tilting jig (29), and a tailstock (30).  Please note that this position is located along line L in Figure 1.  Line L is the boundary of an interfering region (33) with respect to the Z-axis direction.  
The tool exchange controller (32) also calculates the respective position in the Z-axis direction for a main spindle housing (2) (and thus the tool spindle (25) as the tool spindle (25) is a from line L and the interfering region (33) [column 5, lines 33-51].  When the tool change arm (19) as well as the main spindle housing (2) and tool spindle (25) are positioned as such, the tool exchanger (15) can commence with the exchanging of the detaching-target tool for the attaching-target tool.  After having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  The tool change arm (19) is then pivoted so as to align the attaching-target tool with the tool spindle (25).  Be advised that at this time the tool spindle (25) is in the first tool exchange coordinate.  The spindle mover (7) moved the tool spindle (25) into the first tool exchange position when the main spindle housing (2) and the tool change arm (19) were positioned such that the longer tool is at the distance a from line L and the interfering region (33).  The tool change arm (19) is then retreated back toward the tool spindle (25) so as to insert the attaching target tool into the tool spindle (25).  
Based on the foregoing, when comparing the first and second tool exchange coordinates, it can be seen that the first tool exchange coordinate is located farther from a machining point in the Z-axis direction.  With respect to the Z-axis direction and the second tool exchange coordinate, it is located along line L.  However, the first tool exchange position is located above line L in said Z-axis direction from the perspective of Figure 1, and thus away from the workpiece (28) and the machining point.  
Thus, the tool exchange controller (32) controls, when the one of the tools is to be attached or detached by the tool exchanger (15), the spindle mover (7) to move, on the basis of 

Claim 2:  Regarding the tool exchanger (15), it is configured to move the detaching-target tool to the second tool exchange coordinate.  Examiner reiterates that after having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  
	As to the first tool exchange coordinate, it serves as a coordinate in which the tool exchanger (15) moves the attaching-target tool to a clamping position for the tool spindle (25).  As the second tool exchange coordinate, it serves as a coordinate in which the tool exchanger (15) moves the detaching-target tool to an unclamping position for the tool spindle (25).  

Claim 3:  With regards to the tool exchange coordinates, they serve as coordinates in which the tool spindle (25) clamps the attaching-target tool or unclamps the detaching-target.  For example, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                             


                                                                                                                                                           /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722